Title: To Alexander Hamilton from James McHenry, 8 March 1799
From: McHenry, James
To: Hamilton, Alexander



War DepartmentMarch 8th. 1799
Sir,
Certain inconveniences hitherto experienced relative to the pay of the troops induced me to recommend a Section to be adopted in the Bill for the organization of the Army which having passed into a law is now transmitted.
As the greatest part of the Army will be on or near the Sea-board I can perceive considerable advantages of a public nature which would result from the Pay Master General being fixed at the seat of Government, in respect to the transmission of money for the pay of the troops to his Deputies and Regimental paymasters; to the Officers who may be responsible for the disbursement of money for the recruiting Service; to the prompt execution of all orders originating in this department or from the General of the Armies, and the prompt settlement of his accounts at the proper and fixed periods. If you see the subject in this light, you will be pleased to instruct him accordingly.
Mr. Swan who is the paymaster General is now at Cincinnati on the Ohio. You will necessarily direct him to appoint a deputy or deputies for the North Western and Mississippi Army and to take the securities required by law; to leave with them such orders as may be proper and conformable to his powers under the law and his Instructions, and having so done to hasten with all his Books and papers &c. to the Seat of Government, where he is to open his Office.
The Quarter Master General, Lieut: Colonel Wilkins, is about establishing an Office in this City where he will receive either in person or by his deputy, your orders relative to the transport Service, and all matters of which he is to be the executive organ. Enclosed is copy of the 12th: Section of the Act for the organization of the Army which respects this Officer.
I have the honor to be   with great respect, Sir,   Your obedt. servant

James McHenry
Major GeneralAlexander Hamilton.

